FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30438

               Plaintiff - Appellee,             D.C. No. 3:09-cr-05123-RBL

  v.
                                                 MEMORANDUM *
MICHAEL JOSEPH GILBERT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Michael Joseph Gilbert appeals from his guilty-plea conviction and 240-

month sentence for production of child pornography, in violation of 18 U.S.C.

§§ 2251(a) and (e), and 2256, and receipt of visual depictions of minors engaged in

sexually explicit conduct, in violation of 18 U.S.C. §§ 2252(a)(2) and (b)(1), and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2256. Pursuant to Anders v. California, 386 U.S. 738 (1967), Gilbert’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record.

      We have provided Gilbert with the opportunity to file a pro se supplemental

brief. He has filed a pro se supplemental brief, which we have considered.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief as to the Gilbert’s

conviction. We dismiss the appeal of the sentence in light of the valid appeal

waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      The conviction is AFFIRMED, and the appeal of the sentence is

DISMISSED.




                                          2                                      09-30438